Case 3:19-cv-00085-REP-DJN Document 25 Filed 04/18/19 Page 1 of 3 PageID# 153



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

LULA WILLIAMS, GLORIA TURNAGE,
GEORGE HENGLE, and DOWIN COFFY,

               Plaintiffs,

v.                                                   Civil Action No. 3:19-cv-00085-REP

MICROBILT CORPORATION, PHILIP
BURGESS, MATT MARTORELLO, and
KARRIE WICHTMAN

            Defendants.
______________________________________________

            DEFENDANT KARRIE WICHTMAN’S MOTION TO DISMISS
          COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(2) AND 12(b)(6)

       Pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendant, Karrie Wichtman (“Defendant” or “Wichtman”), submits this Motion to Dismiss

Plaintiffs’ Complaint. The reasons in support of the motion are set forth in the accompanying

memorandum.

       WHEREFORE, Defendant, Karrie Wichtman, respectfully requests that the Court (a)

grant her Motion to Dismiss for lack of personal jurisdiction, (b) alternatively, grant her motion

to dismiss under Rule 12(b)(6) for failure to state a claim for which relief can be granted, and (c)

grant such further relief as the Court deems appropriate.
Case 3:19-cv-00085-REP-DJN Document 25 Filed 04/18/19 Page 2 of 3 PageID# 154



                                      KARRIE WICHTMAN



                                      By:/s/ David N. Anthony
                                      David N. Anthony
                                      Virginia State Bar No. 31696
                                      Timothy J. St. George
                                      Virginia State Bar No. 77349
                                      Counsel for Karrie Wichtman
                                      TROUTMAN SANDERS LLP
                                      1001 Haxall Point
                                      Richmond, VA 23219
                                      Telephone: (804) 697-5410
                                      Facsimile: (804) 698-5118
                                      Email: david.anthony@troutmansanders.com
                                      Email: tim.stgeorge@troutman.com




                                      2
Case 3:19-cv-00085-REP-DJN Document 25 Filed 04/18/19 Page 3 of 3 PageID# 155



                                   CERTIFICATE OF SERVICE

           I hereby certify that on the 18th day of April 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System which will then send a notification of

such filing (NEF) to the following:

                  Kristi C. Kelly
                  Andrew J. Guzzo
                  Casey S. Nash
                  KELLY & CRANDALL PLC
                  3925 Chain Bridge Road, Suite 202
                  Fairfax, VA 22030
                  Telephone: 703-424-7570
                  Facsimile: 703-591-9285
                  Email: kkelly@kellyandcrandall.com
                  Email: aguzzo@kellyandcrandall.com
                  Email: casey@kellyandcrandall.com
                  Counsel for Plaintiffs


                                                   /s/ David N. Anthony
                                                   David N. Anthony
                                                   Virginia State Bar No. 31696
                                                   Counsel for Karrie Wichtman
                                                   TROUTMAN SANDERS LLP
                                                   1001 Haxall Point
                                                   Richmond, VA 23219
                                                   Telephone: (804) 697-5410
                                                   Facsimile: (804) 698-5118
                                                   Email: david.anthony@troutmansanders.com




38660547                                           3
